Citation Nr: 1335436	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In February 2012, the Veteran withdrew the hearing he had requested before a Veterans' Law Judge traveling to the RO.

In October 2010, the Veteran filed a notice of disagreement to a Separation 2010 rating decision that assigned a 10 percent rating for his newly service connected posttraumatic stress disorder (PTSD).  However, the Board finds that this issue is not in appellate status because the October 2010 notice of disagreement also stated that the Veteran "would consider a 30 percent evaluation for his [PTSD] to be a complete grant of benefits sought on his Notice of Disagreement," and in a February 2012 rating decision the appellant was granted a 30 percent rating for his PTSD.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

FINDING OF FACT

The most probative evidence of record shows that the Veteran's current left shoulder disabilities are not related to service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Board finds that letters dated in January 2010 and March 2010, prior to the August 2010 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from Dr. Hill.  See 38 U.S.C.A. § 5103A(b).  

The Veteran was also provided with VA examination in August 2010 that the Board finds is adequate for rating purposes because after taking a detailed medical history from the claimant and after a comprehensive examination the examiner provided an opinion as to the diagnoses and origins of his left shoulder disabilities.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in VA's electronic file system.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that his current left shoulder disabilities were caused by an injury he sustained while serving in the Republic of Vietnam.  Specifically, in his January 2010 claim, the Veteran reported that while laying wire he was struck in the left shoulder with a hammer being used to knock in the supporting posts and that he had had pain in that shoulder ever since that time. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Also, specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board finds that the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to the current appeal because the claimed injury did not occur in combat.  

Moreover, the Board finds that the record does not establish service connection based on in-service incurrence under 38 C.F.R. § 3.303(a) because while service treatment records note the Veteran's treatment for a left arm cut in April 1971 and a history of right shoulder bursitis at the January 1972 separation examination, they are negative for complaints and/or treatment for a left shoulder injury or disability.  

Likewise, because the post-service record does not show the Veteran being diagnosed with arthritis in the first post-service year the Board finds that 38 C.F.R. §§ 3.307, 3.309(a) is of no benefit to him in establishing service connection for a left shoulder disability.  

Similarly, the Board finds that the record does not establish post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) because beyond the one visit the Veteran reported, which treatment records are not available, there is no record of any left shoulder complaints until many decades after his 1972 separation from active duty.  Moreover, the earliest available post service medical records do not mention a left shoulder problem nor do they reflect the Veteran was considered to have any chronic medical condition.  (The form the physician used contained a section with the heading "Chronic Medical Conditions," under which none were identified.)   

As to the lay claims from the Veteran found in the record, the Board finds that there is an obvious incentive to report a history favorable to the claim, and indeed, this bias is apparent where the private treatment records fail to mention any left shoulder complaints and an in-service injury, until after the rating decision denying the claim.  The Board also finds that the lay claims from the Veteran and his wife regarding continuity are outweighed by the in-service and post-service medical record which is negative for complaints, diagnoses, or treatment for a left shoulder disability until decades after his separation from military service.  

Lastly, the Board finds that the record does not show a nexus between the left shoulder disabilities that were diagnosed post service (i.e., degenerative joint disease and calcific tendinitis) and military service under 38 C.F.R. § 3.303(d) because the record does not contain a competent and credible medical opinion establishing such a relationship.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the August 2010 VA examiner opined that the Veteran's left shoulder disabilities are common for an active individual such as this appellant as a result of activity over the years.  This medical opinion is not contradicted by any other medical evidence of record.  (Although this examiner was addressing a question related to the right shoulder, he offered this general information about the diagnosis, which is the same for both shoulders.)  Moreover, the Veteran, his wife, and his representative are not competent to provide a nexus opinion because such an opinion requires medical expertise which they do not have.  See Jandreau, supra. 

Under these circumstances, the Board finds that a basis upon which to establish service connection for a left shoulder disability has not been presented.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309; Also see Hickson, supra.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claim; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


